Citation Nr: 0415854	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  97-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
infectious hepatitis.

2.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
residuals of a laceration of the occipital region of the 
head.

3.  Entitlement to service connection for residuals of 
hemochromatosis.  

4.  Entitlement to an increased rating for a left ankle 
(fibula) fracture with arthritis, status postoperative 
excision of spurs and fusion of tarsal bones, evaluated as 20 
percent disabling from February 9, 1996, and 30 percent 
disabling from January 1, 2002.  

5.  Entitlement to an increased rating from 70 percent for 
degenerative joint disease of the left hip, status post total 
hip replacement, with residuals.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
July 1980.  He had service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of November 1, 1996, and 
September 3, 1997, by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied, respectively, service connection for 
hemochromatosis and residuals of a laceration of the occiput.  
In the September 1997 decision, the RO also found that the 
veteran's previously disallowed claim for service connection 
for hepatitis had not been reopened by submission of new and 
material evidence. 

This matter is also before the Board from a January 2001 
rating decision which denied an increased rating for the 
veteran's left ankle fracture from 20 percent.  Thereafter, 
in an August 2002 rating decision, the RO granted a temporary 
total rating effective September 24, 2001, based on surgical 
or other treatment necessitating convalescence for the 
veteran's left ankle, and granted an increased rating to 30 
percent from January 1, 2002.  

In the August 2002 rating decision, the RO also granted an 
increased rating to 70 percent for the veteran's degenerative 
joint disease of the left hip, status post total hip 
replacement with residuals.  

The veteran's claim was remanded by the Board in September 
1999.  

The issues of service connection for residuals of hepatitis 
and residuals of hemochromatosis are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  A RO decision in April 1981 denied the veteran's claim of 
entitlement to service connection for residuals of a 
laceration of the head, and residuals of hepatitis.
 
2.  The additional evidence regarding the veteran's 
laceration of the head associated with the claims folder 
since the April 1981 RO decision is not new evidence as 
compared to the evidence reviewed by the RO in April 1981, 
but rather, cumulative and redundant evidence.

3.  Evidence submitted subsequent to the April 1981 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
hepatitis.

4.  The veteran did not file a timely substantive appeal with 
respect to his claims for an increased rating for a left 
ankle (fibula) fracture with arthritis, status postoperative 
excision of spurs and fusion of tarsal bones, evaluated as 20 
percent disabling from February 9, 1996, and 30 percent 
disabling from January 1, 2002.  

5.  The veteran did not file a timely substantive appeal with 
respect to his claim for an increased rating from 70 percent 
for degenerative joint disease of the left hip, status post 
total hip replacement, with residuals.


CONCLUSIONS OF LAW

1.  The RO's April 1981 decision is final as to the claim for 
service connection for laceration of the head. 38 U.S.C.A. § 
7105 (c) (West 2002); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 
20.302 (2003).

2.  The additional evidence received subsequent to the April 
1981 RO decision which denied service connection for a 
laceration of the head is not new and material, and the claim 
is not reopened. 38 U.S.C.A. § § 5108, 7105 (c) (West 2002); 
38 C.F.R. § 3.156 (2003); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

3.  The RO's April 1981 decision denying service connection 
for residuals of hepatitis is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2003).

4.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for hepatitis has been 
submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

5.  A substantive appeal as to the issue of entitlement to an 
increased rating for a left ankle (fibula) fracture with 
arthritis, status postoperative excision of spurs and fusion 
of tarsal bones, evaluated as 20 percent disabling from 
February 9, 1996, and 30 percent disabling from January 1, 
2002, was not timely filed, and the Board lacks jurisdiction 
to consider this issue. 38 U.S.C.A. §§ 7105(a), 7105(d)(3), 
and 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.203, 
and 20.301 (2003).

6.  A substantive appeal as to the issue of entitlement to an 
increased rating from 70 percent for degenerative joint 
disease of the left hip, status post total hip replacement, 
with residuals was not timely filed, and the Board lacks 
jurisdiction to consider this issue. 38 U.S.C.A. §§ 7105(a), 
7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.203, and 20.301 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
October 1967 for hepatitis.  In June 1972, the veteran was 
seen for repair of a laceration to his occiput.  It was noted 
that the veteran fell hitting his head against the sink in 
the bathroom.  No references to hepatitis, a laceration of 
the head, or hemochromatosis were made in the April 1971, 
April 1975, or March 1976 examinations.  At the March 1978 
examination, it was noted that the veteran had hepatitis 10 
years ago with no sequelae.  On the veteran's report of 
medical history forms (including the one from March 1978), 
the veteran put a check in the no box in response to whether 
he had or had ever had liver trouble.  

At the veteran's February 1981 VA examination, his skin, 
lymphatic and hemic systems, and head were all evaluated as 
within normal limits.  

In an April 1981 rating decision, the RO denied service 
connection for residuals of hepatitis and a laceration of the 
head.  It was noted that the veteran fell hitting his head 
against the sink in service in June 1972, incurring a 
laceration of the occipital skull.  It was noted that the 
veteran was admitted in October and November 1967 for 
infectious hepatitis.  It was noted that residuals of 
hepatitis and laceration of the head were not shown on the 
last examination in March 1981.  

An x-ray report from October 1992 from Dr. A.A. noted that 
the veteran had hemochromatosis.  

Treatment reports were submitted from the Womack Army 
Hospital from the early 1990s.  A treatment report from July 
1992 noted that the veteran had abnormal liver tests.  The 
etiology was unclear, but the examiner did not think that the 
veteran had chronic hepatitis from liver disease contracted 
in Vietnam.  

In the veteran's February 1996 claim, he wrote that since his 
head laceration in 1972, he had been experiencing periodic 
problems with his equilibrium, and had received treatment.  
He wrote that hemochromatosis was diagnosed in 1992.  

A treatment record from February 1996 showed that the 
hepatitis B antigen was negative.  

In a February 1996 statement, Dr. S. C. from Womack Army 
Medical Center wrote that the veteran's idiopathic 
hemochromatosis was initially diagnosed in 1992 and was an 
inherited disease characterized by excessive iron in the body 
which deposits in the organs resulting in their damage and 
dysfunction.  He wrote that it clearly existed during the 
veteran's service, and that his disabilities he had now were 
a direct consequence of it.  

The veteran underwent a total left hip replacement in March 
1996.  At a preoperative medical clearance in February 1996, 
he was diagnosed with hemochromatosis, cirrhosis secondary to 
hemochromatosis, and degenerative joint disease, especially 
involving the left hip.  

The veteran underwent a VA examination in December 1996.  
Regarding the veteran's head, the examiner commented that 
while the veteran was in the hospital while in service, he 
got up and hit his head, sustaining a laceration injury of 
the scalp in the right parietal area, which was sutured, and 
did not bother him anymore.  Diagnosis was laceration of 
scalp by history, NFTE.

Regarding hepatitis, the examiner commented that the veteran 
contracted infectious hepatitis in 1967 while stationed in 
Vietnam, and had had a good recovery with no residuals that 
he knew of.  Diagnosis was infectious hepatitis by history, 
LFT normal on examination.  

In an October 1999 statement, Dr. W. E. wrote that the 
veteran presented with an abnormal liver associated enzymes 
in 1992.  He wrote that the disease manifested by 
inappropriate iron deposition, and that in the veteran's 
case, it had manifested as early hepatic cirrhosis.  

The veteran underwent a VA examination in September 2000.  
Diagnosis was idiopathic hemochromatosis with hepatic 
cirrhosis.  The examiner opined that hemochromatosis was a 
familial disease.  He noted that there was no evidence to 
support the existence of significant disease during the 
veteran's military career.  He stated that it was not 
possible to state unequivocally that the veteran's military 
service greatly aggravated his condition without restoring to 
pure speculation.  

In a February 2003 opinion, a VA physician wrote a letter 
about the veteran's diagnosis of hemochromatosis.  He wrote 
that it was important to recognize that because it was a 
genetic disease, it most certainly existed during the 
veteran's military service, but the level of iron deposition 
was not severe enough to lead to clinical manifestations.  

In a March 2003 statement, the veteran argued that his 
cirrhosis of the liver was connected to his hepatitis.  

The veteran was seen in May 2003 for a QTC examination.  It 
was noted that the veteran was diagnosed with hemochromatosis 
back in 1992 at the VA hospital.  It was noted that the 
veteran developed hepatitis while in Vietnam in 1967 and was 
air evacuated out, and recovered.  It was unclear whether 
this represented hepatitis A, B, or C.  

It was noted that the veteran had had no clinical 
manifestations of cirrhosis, and with the exception of his 
abnormal liver-spleen scan, had had no evidence of ascites, 
gastrointestinal bleeding, varices, or liver dysfunction over 
the years.  It was noted that since his phlebotomy, his liver 
function tests had been normal.  

The examiner commented that the veteran had a history of 
presumed hereditary hemochromatosis documented by a very 
elevated ferritin and liver biopsy.  Evidence of organ damage 
most likely included some evidence of cirrhosis by a liver-
spleen scan without any clinical manifestation of this.  
There was no obvious cardiac, immune, or pancreatic damage.  
There might have been some skin discoloration, and the joint 
involvement was unclear since the veteran certainly had had 
significant traumatic problems which most likely led to his 
left hip repair.  There was no definitive pattern of 
arthropathy looking at his bones, muscles, and joints.  The 
examiner commented that it would be reasonable to repeat 
hepatitis serology on the veteran since there was a 
handwritten report showing a hepatitis B surface antigen 
positive.  The examiner commented that if he was either 
hepatitis B surface antigen positive or had hepatitis C, and 
got this in service, certainly the combination of chronic 
hepatitis with hemochromatosis could exacerbate liver injury.  
If there was no evidence of chronic hepatitis, then this 
would rule this out.  The examiner noted that there was no 
definitive evidence of liver toxin exposure while the veteran 
was in Vietnam, although he noted that he was on the ground, 
when planes were spraying different types of spray, and 
potentially he could have been exposed to some hepatotoxins 
at that time, although there was no definitive evidence.  

The examiner noted that the other manifestations of 
hemochromatosis, including immune, diabetes, cardiac, and 
joint, the examiner did not believe were effected by his tour 
in the military, and it was not clear that the veteran had 
any manifestation of those diseases.  

In an addendum, the examiner noted that the veteran's 
hepatitis B serology came back without any chronic long term 
infection, and that he therefore concluded that the veteran's 
hereditary hemochromatosis was a genetic condition, was 
independent of the veteran's time in the Armed Services, and 
that no evidence of any morbidity that he received in the 
Armed Services had any change in the natural history of this 
disease.  


Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In August 2001 the RO sent the appellant two VCAA letters.  
In said letters, the RO asked the appellant to tell it about 
any additional evidence he wanted obtained, and informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate the claim.  The letters told 
the appellant that the RO was required to make reasonable 
efforts in obtaining relevant records.  Throughout the appeal 
and in the VCAA letters, the appellant has been asked to 
provide VA with information about other evidence that might 
be available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.  The letter also requested that the veteran submit 
any additional evidence that he wanted considered.  38 C.F.R. 
§ 3.159 (b) (2002); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.   See Pelegrini v. Principi, 
17 Vet.App. 412 (2004).  However, it is also pointed out that 
in the Pelegrini decision, the Court implicitly determined 
that such notice was not necessary if it could be shown that 
lack of such notice was not prejudicial to the appellant.  

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision in September 1997, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in September 1997 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for any residuals of his scalp 
laceration throughout the more than 6 years that his claim 
has been adjudicated.  

Specifically, in addition to the aforementioned VA letter, in 
September 1999, VA wrote the appellant asking by whom he had 
been treated for his claimed service-connected conditions.  
There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has gone and obtained said 
records.  Also, it is noted that the veteran had one year to 
respond to the August 2001 VCAA letter before his claim was 
re-adjudicated in January 2003.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the timing of the notices contained in the 
August 2001 VCAA letters.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He was afforded a VA examination in December 1996 for the 
purpose of determining whether or not he suffered any 
residuals from his laceration of the scalp in service.  
38 C.F.R. § 3.159 (4).  For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  


Laws and regulations regarding new and material evidence

As noted above, in April 1981, the RO denied the veteran's 
claims of service connection for a laceration of the head and 
residuals of hepatitis.  Under applicable laws and VA 
regulations, this decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. §§ 5108, 7105 (c) (West 2002); 38 C.F.R. §§ 3.104 
(a), 3.156 (2003).  

As defined by the regulation in effect when the veteran filed 
his application to reopen his claims in February 1996, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156 (a) (1995).  There was no requirement, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. § 
3.156 (a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In its guidelines for implementing the VCAA, the VA amended 
the definition of what constitutes new and material evidence.  
The amended definition of new and material evidence applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001) (codified as amended at 3.156 (a)).  It 
does not apply to the veteran's claim to reopen because the 
veteran filed it at the RO in February 1996.


Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for 
residuals of a laceration of the occipital region of the 
head.

The decision in this case will not address the question of 
whether "material evidence" has been added to the record.  As 
will be explained further below, the evidence added in 
support of the request to reopen the veteran's claim of 
service connection for residuals of a laceration of the head 
is entirely cumulative and redundant, and, therefore, fails 
to meet the standard for "new" evidence under 38 C.F.R. § 
3.156.  For this reason, there is no need to assess the 
materiality of the evidence.  Accordingly, the changes in law 
resulting from Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
do not affect the outcome of this decision. 

Regarding the veteran's attempt to reopen his claim for 
residuals of a head laceration, he claimed in February 1996 
that he had been experiencing periodic problems with his 
equilibrium since injuring his head in 1972.  Notwithstanding 
the veteran's contention, the only evidence submitted 
regarding this matter was a VA examination he underwent in 
December 1996.  The diagnosis from the examination was 
laceration of scalp by history.  The veteran stated that the 
laceration injury did not bother him anymore.  The examiner 
commented that no scar could be found in the scalp.  These 
findings are the same findings that were made at the 
veteran's February 1981 VA examination when his head was 
evaluated as within normal limits.  No residuals of a 
laceration to the scalp were found.  Although the December 
1996 record is not a duplicate, based on the findings from 
the February 1981 VA examination, it is determined to be 
"cumulative and redundant," and can not be considered 
"new" evidence pursuant to 38 C.F.R. § 3.156.  

The facts remain as they were when the veteran's claim was 
originally denied in April 1981.  The evidence shows that the 
veteran sustained a laceration to his scalp during service 
but no mention was made of it at separation.  Similarly, at 
the veteran's February 1981 VA examination, his head was 
evaluated as normal.  Simply put, the evidence does not show 
that the veteran suffers from a current disability of the 
head.  He has only submitted the evidence from the December 
996 VA examination which was determined to be cumulative and 
redundant.  

Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new 
evidence, as defined in 38 C.F.R. § 3.156, and no further 
analysis is required with respect to the question of whether 
the additional evidence is "material."  Smith v. West, 12 
Vet. App. 312, 315 (1999).  In the absence of new evidence, 
the request to reopen the claim of service connection for 
residuals of a laceration of the scalp falls short of the 
standard established in 38 C.F.R. § 3.156.  Accordingly, the 
request to reopen the veteran's claim must be denied.  


Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for 
infectious hepatitis.

By decision dated April 1981, the RO denied service 
connection for residuals of hepatitis..  Under applicable law 
and VA regulations, that decision is final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 
3.156 (2002).  

It is determined that since the April 1981 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, in October 1999 Dr. W. E. 
diagnosed the veteran with hepatic cirrhosis.  Similarly, a 
VA examiner diagnosed the veteran with hepatic cirrhosis in 
September 2000.  

These records are not cumulative and redundant.  They had not 
been submitted before.  Since the records raise the 
possibility that the veteran currently has hepatitis, and if 
so, that it is related to his diagnosed hepatitis in service, 
the newly received evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claims, and it is determined to be material to the 
veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  


Entitlement to an increased rating for a left ankle (fibula) 
fracture with arthritis, status postoperative excision of 
spurs and fusion of tarsal bones, evaluated as 20 percent 
disabling from February 9, 1996, and 30 percent disabling 
from January 1, 2002, and entitlement to an increased rating 
from 70 percent for degenerative joint disease of the left 
hip, status post total hip replacement, with residuals.

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals." 38 U.S.C.A. § 7105(d)(3) (West 2002).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of entitlement 
to an increased rating for a left ankle (fibula) fracture 
with arthritis, status postoperative excision of spurs and 
fusion of tarsal bones, evaluated as 20 percent disabling 
from February 9, 1996, and 30 percent disabling from January 
1, 2002, and entitlement to an increased rating from 70 
percent for degenerative joint disease of the left hip, 
status post total hip replacement, with residuals.

In December 2003, the veteran and his representative were 
given notice that the Board was going to consider whether an 
appeal was perfected with respect to this claim and given an 
opportunity to request a hearing or present argument related 
to this issue. See 38 C.F.R. § 20.203 (2003).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran. VAOPGCPREC 9-99 (holding that the 
Board has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal 
and may dismiss an appeal in the absence of a timely filed 
substantive appeal, but that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness); cf. Marsh v. West, 11 Vet. App. 468 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the Board concludes that its consideration of this 
issue does not violate the veteran's procedural rights.  The 
December 2003 letter to the veteran provided him notice of 
the regulations pertinent to the issue of timeliness and 
adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  The veteran was given 
60 days to submit argument on this issue and provided an 
opportunity to request a hearing on this issue.  He responded 
in January 2004 that he did not fully understand what the 
letter meant and what the possible adverse outcome could be.  
Therefore, the veteran's claims file was forwarded to the 
veteran's representative for additional comment.  The 
representative responded that the veteran's February 7, 2003, 
statement, should be accepted as a NOD.  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200 and 20.202 (2003).

In a January 2001 rating decision (mailed on January 19, 
2001), the RO denied an increased rating for the veteran's 
left ankle fracture from 20 percent, and granted an increased 
rating to 70 percent for the veteran's degenerative joint 
disease of the left hip, status post total hip replacement 
with residuals.  Thereafter, the veteran filed a Notice of 
Disagreement on February 14, 2001.  Thereafter, in an August 
2002 rating decision, the RO granted a temporary total rating 
effective September 24, 2001 (based on surgical or other 
treatment necessitating convalescence for the veteran's left 
ankle), and granted an increased rating to 30 percent from 
January 1, 2002.  

Thereafter, the RO issued a Statement of the Case regarding 
the increased rating claims on January 13, 2003, telling the 
veteran that he must respond within 60 days.  The RO issued a 
Supplemental Statement of the Case on January 10, 2003, 
regarding issues for service connection.  The veteran 
responded by letter received on February 7, 2003, saying, 
"Ref. Your letter & SSOC dated 1-10-03, I would like to have 
an additional 60 days to respond."  The veteran did not 
issue any other communication to the RO within 60 days of 
January 13, 2003.  The RO issued a Supplemental Statement of 
the Case regarding the increased rating claims in July 2003.  
The veteran responded to this by letter dated August 19, 
2003, in which he requested to continue the appeal on the 
issues.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2003); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information. 38 C.F.R. § 20.202 
(2003).

In this case, the veteran had sixty days from January 13, 
2003, in which to file a substantive appeal.  He was given 
notice that he had 60 days to respond to the statement of the 
case.  No response was received from the veteran or his 
representative within 60 days regarding the January 13, 2003, 
statement of the case.  The letter received by the RO on 
February 7, 2003, asking for additional time to respond 
specifically referred to the January 10, 2003, statement of 
the case, not the January 13, 2003, statement of the case.  
Accordingly, it may neither serve as a timely substantive 
appeal, or as a request for more time to file a substantive 
appeal regarding the increased rating claims in question.  
Although the veteran responded to the July supplemental 
statement of the case (which dealt with the increased rating 
claims in question) indicating that he wished to continue the 
appeal, that response was well past the 60-day deadline from 
January 13, 2003.  Accordingly, it may not serve as a timely 
substantive appeal.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code. 38 U.S.C.A. § 7108 (West 2002).  There has not 
been a valid appeal of the aforementioned issues, so any 
purported appeal is not in conformity with the law.  Absent a 
timely substantive appeal, the appeal was not perfected, and 
the Board is without jurisdiction to adjudicate the 
aforementioned claims. 38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 20.101(a), 
20.200, 20.202, 20.301 (2003); YT v. Brown, 9 Vet. App. 195 
(1996).

Because the Board cannot reach the merits of the claim of 
increased ratings for left hip, as well as for left ankle and 
left (fibula) fracture disabilities, consideration of 
compliance with the Veterans Claims Assistance Act (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)) 
with respect to providing notice and assistance to 
substantiate that claim is likewise beyond the Board's 
jurisdiction.


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of a laceration of 
the occipital region of the head is not reopened, and the 
appeal is denied. 

As new and material evidence has been submitted regarding the 
claim of service connection for hepatitis, the veteran's 
claim is reopened.  

The veteran having failed to file a timely substantive appeal 
as to his claim of entitlement to service connection for an 
increased rating for a left ankle (fibula) fracture with 
arthritis, status postoperative excision of spurs and fusion 
of tarsal bones, evaluated as 20 percent disabling from 
February 9, 1996, and 30 percent disabling from January 1, 
2002, the claim is dismissed.




The veteran having failed to file a timely substantive appeal 
as to his claim of an increased rating from 70 percent for 
degenerative joint disease of the left hip, status post total 
hip replacement, with residuals, the claim is dismissed.


REMAND

As noted in the discussion above, the veteran's claim of 
service connection for hepatitis was reopened on the basis 
that new and material evidence had been submitted.  The next 
step is to address the question of whether service connection 
is warranted.  

The evidence shows that the veteran was seen for hepatitis in 
service in 1967.  Although the evidence does not show 
diagnoses of hepatitis after service, the post-service 
evidence does show diagnoses of hepatic cirrhosis.  Also, 
when the veteran was seen in May 2003 for a QTC examination, 
the examiner commented that if the veteran was either 
hepatitis B surface antigen positive or had hepatitis C, and 
got this in service, the combination of chronic hepatitis 
with hemochromatosis could exacerbate liver injury.  Although 
the examiner commented in an addendum that the veteran's 
hepatitis B serology came back without any chronic long term 
infection, no mention was made as to whether the veteran had 
hepatitis C or not, and whether it was related to the 
veteran's hepatitis in service.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Accordingly, the 
veteran's claim must be remanded for a VA examination to 
determine whether or not he has hepatitis related to the 
hepatitis for which he was treated during service.  

Regarding the veteran's claim of service connection for 
residuals of hemochromatosis, a number of examiners have 
identified the hemochromatosis as pre-existing service.  The 
VA examiner in September 2000 labeled it as a familial 
disease, and the examiner at the QTC examination labeled it 
as presumed hereditary.  However, it is not clear whether the 
veteran's hepatitis he developed in service aggravated his 
hemochromatosis.  As noted above, the examiner in May 2003 
commented that if the veteran was either hepatitis B surface 
antigen positive or had hepatitis C, and got this in service, 
the combination of chronic hepatitis with hemochromatosis 
could exacerbate liver injury.  However, as noted above, the 
examiner did not comment on whether or not the veteran had 
hepatitis C.  For that reason, the veteran's claim of service 
connection for hemochromatosis must also be remanded for a VA 
examination to determine whether the veteran's 
hemochromatosis pre-existed service, and if so, whether it 
was aggravated by the veteran's hepatitis he developed in 
service.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  The VA Office of General Counsel 
distinguished between the circumstances in which service 
connection may be considered for diseases or disorders of 
congenital or developmental origin as opposed to congenital 
or developmental defects. VAOPGCPREC 82-90 (1990).  Citing 
Thompson v. United States, 405 F.2nd 1239 (Ct.Cl. 1969), it 
was held that congenital or development defects may not be 
service-connected because they were not diseases or injuries 
under the law.  It was further held that many such defects 
can be subject to superimposed disease or injury during 
service.  The examiner should also comment on whether or not 
the veteran's hemochromatosis is a congenital defect, and 
whether it was subject to a superimposed disease during 
service.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Attempts should be made to obtain all treatment 
records regarding the veteran's liver that are not 
of record.    

2.  The veteran should be scheduled for a VA 
examination to determine whether he currently has 
hepatitis or disabling residuals of hepatitis.  The 
claims folder should be made available to the 
examiner in conjunction with the examination.  The 
examiner should answer the following questions:  

a.  Does the veteran have hepatitis, 
and if so, what kind of hepatitis 
does he have?

b.  Does the veteran have disabling 
residuals of hepatitis, and, if so, 
describe such residuals in full.

c.  If the veteran does have 
hepatitis, is any diagnosed 
hepatitis related to the diagnosed 
hepatitis for which the veteran was 
seen in service in October 1967?  

d.  Does the veteran have 
hemochromatosis?
 
e.  If the veteran does have 
hemochromatosis, did it pre-exist 
his period in service?  

f.  If the answer to question (e) is 
yes, was there an increase in 
severity of the hemochromatosis 
during service beyond its natural 
progression?

g.  Is the veteran's hemochromatosis 
a congenital defect?  

h.  If the answer to question (g) is 
yes, was the veteran's 
hemochromatosis subject to a 
superimposed disease in service, 
i.e., hepatitis?

If it is not feasible to answer any of these 
questions, this should be so stated.  

3.  After the development requested above has been 
completed, the veteran's claims folder should be 
reviewed to ensure that all the foregoing 
development has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action should be taken.  

4.  Thereafter, the claims of service connection 
for hepatitis and residuals of hemochromatosis 
should be re-adjudicated.  In the event that the 
claims are not resolved to the satisfaction of the 
appellant, he should be provided a supplemental 
statement of the case which includes a summary of 
additional evidence submitted, any additional 
applicable laws and regulations, and the reasons 
for the decision.  After the veteran and his 
representative have been given the applicable time 
to submit additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



